PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/661880
Filing Date: 27 July, 2017
Appellant(s): ARRIS Enterprises LLC 



__________________
Kurt Rohlfs 
Reg. No. 54405
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims 1-11 and 21-22.
Claim 1, 5 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu C et al. (US20110126002, hereinafter Fu-002) in view of Fu et al. (US20080133543, hereinafter Fu-543), and further in view of Popoveniuc et al. (US10263789, hereinafter Pop).
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-002 in view of Fu-543 and Pop, and further in view of Fu C et al. (US20110113239, hereinafter Fu-239).
Claim 4, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-002 in view of Fu-543 and Pop, and further in view of Thornton et al. (US20050069136, hereinafter Thornton).
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-002 in view of Fu-543, Pop and Thornton, and further in view of Fu C. et al. (US20110126001, hereinafter Fu-001).

(2) Response to Argument
A. Indefiniteness Rejection of Claims 1-11, 21 and 22
Regarding claim 1, in response to the appellant arguments that lack of antecedent rejection for “the set” is improper, in more detail, appellant argues on page 6 that “the words “the set of all stored digital certificates” needs no antecedent to define what is being referenced” and “the term “set” has a well-known mathematical meaning that describes a discrete number of things, where that number can be zero (a null set) or one (a singleton) or any other number”. Examiner respectfully disagrees with appellant. Claim 1 recites “a subset” of plurality of digital certificates stored in HSM in line 1, then later recites “the set” in line 9. Therefore, regardless what the word “set” means, “the set” in line 9 lacks antecedent basis because it’s not clear which set that “the set” refers to, the subset or a new set. 
Regarding claim 1, in response to the appellant arguments on “not clear”, appellant argues that examiner truncates the claim limitation of “ a renewal paradigm in which the at least one renewed digital certificate comprises the set of all stored digital certificates expiring before the next scheduled periodic renewal request”. Examiner respectfully disagrees with appellant. Normally a subset is a part (portion) of a set. Because the limitation of “a subset of a plurality of digital certificates stored in HSM” is recited in line 2-3, then later the limitation of “a renew request comprises a “set” of all stored digital certificates expiring before the next scheduled periodic renewal request” is recited in line 8-9, therefore it’s not clear how could “a set” could be a part of “a subset”. 

B. obviousness rejection of claims 1, 5, 21 and 22
Regarding claim 1, in response to the appellant arguments on page 8 that none of the cited references discloses the limitations of “generating a certificate renewal request in the online domain according to a scheduled series of periodic renewal requests spaced apart by a configurable renewal request period, the certificate renewal request comprising a request for at least one renewed digital certificate according to a renewal paradigm in which the at least one renewed digital certificate comprises the set of all stored digital certificates expiring before the next scheduled periodic renewal request”, examiner respectfully disagrees with appellant for the following reasons.
Appellant first argues that examiner appears to misconstrue the limitation of “the set of all stored digital certificates expiring before the next scheduled periodic renewal request” as a single stored digital certificate and refuse to give weight to the requirement that the renewed digital certificate(s) comprise all of those stored digital certificates that expire before the next scheduled renewal request. First, the limitation recites “the set of all stored digital certificates expiring before…..”. As appellant points out in section A, “a set of all stored digital certificates” could comprise zero or one or any number of stored digital certificates. Fu-002 teaches generating a certificate renewal request that comprise a request for one stored digital certificate that expiring (Para. 0033). Second, even “a set of all stored digital certificates” comprises more than one stored digital certificates, Fu-002 teaches receiving a token renewal request wherein a token may store more than one certificates, the TPS engine can check a token policy that applies to all certificates stored on the token, then determine whether all certificates, or at least one of the certificates, stored on the token needs to be renewed, then send renew request to the certificate manager (Para. 0026, 0031 and 0034). 
Appellant further argues that “the passage cited only discloses renewing certificates individually as they expire”. However, Fu-002 teaches to renew digital certificates by determining whether the certificate has expired and whether the certificate expiration date is not outside the grace period (para. 0033), wherein the grace period is the time before and after the expiration date when renewal is allowed (Para. 0026), i.e., when a certificate is not expired and within the grace period, the certificate can be renewed. 
At last, appellant argues that Pop does not teach a specific renewal paradigm as claimed. Pop is introduced to teach generating renewal request according to a scheduled series of periodic renewal requests spaced apart by a configurable renewal request period (Col. 10, line 24-45; Col. 5, line 45-49 and Col. 3, line 14-18). 
Therefore, combination of FU-002 and Pop teaches generating a certificate renewal request in the online domain according to a scheduled series of periodic renewal requests spaced apart by a configurable renewal request period, the certificate renewal request comprising a request for at least one renewed digital certificate according to a renewal paradigm in which the at least one renewed digital certificate comprises the set of all stored digital certificates expiring before the next scheduled periodic renewal request.
Regarding claim 21 and 22, both contain elements of claim 1, therefore, the responses to claim 1 in section B apply here. 

C. Obviousness Rejection of claims 2 and 3
Regarding claims 2 and 3, they are dependent on claim 1, therefore the responses to claim 1 in section B applies.

D. Obviousness Rejection of claims 4, 6, 7, 10 and 11
Regarding claims 4, 6, 7, 10 and 11, they are dependent on claim 1, therefore the responses to claim 1 in section B applies.

E. Obviousness Rejection of claim 8 and 9
Regarding claim 8 and 9, they are dependent on claim 1, therefore the responses to claim 1 in section B applies.

(3) Conclusion
For the above reasons, it is believed that all rejections should be sustained.
Respectfully submitted,

/L.C./               Examiner, Art Unit 2438    
/Shawnchoy Rahman/               Primary Examiner, Art Unit 2438                                                                                                                                                                                         
                                                                                                                                                                                   /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        
                                                                                                                                                                                       

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee 
for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.